Per Curiam.

Plaintiff obtained four judgments for rent for the months of October, November, December and January. Defendant appeals. The plaintiff proved to the satisfaction of the court below an oral lease for ten years, at a fixed rent payable in monthly instalments, also the occupation of the premises by defendant for six months and payment of rent for August and September. The oral lease for more than one year was, of course, invalid under the Statute of Frauds, and the rule in such cases is that the lease is ineffectual to vest any term whatever in the lessee, and when the latter goes into possession under such a lease, with the consent of the lessor, such lessee becomes, in the absence of any other agreement, a tenant at will merely, subject to liability to pay rent, at the stipulated rate, for the use and occupation. Talamo v. Spitzmiller, 120 N. Y. 37. Under the lease in suit defendant could at best be regarded as a monthly tenant only, inasmuch as its agreement was to make a fixed payment each month fop such month’s rent, *627In the case at bar the defendant proved payments not only for August and September, but also for October and ¡November, so that the judgments for the rent, of those two months must be reversed and a new* trial ordered, with costs to appellant to abide event.
The judgments for the rents of December and January are affirmed, with costs to respondent.
Present: Gildersleeve, Bischoff and Guy, JJ.
Judgments affirmed, with costs to respondent.